NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
(Serial No. 10/016,750)
IN RE SHAHRAM MOSTAFAZADEH and JOSEPH
O. SMITH
2010-1260
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and lnterferences.
ON MOTION .
ORDER
Up0n consideration of the Director of the United
States Patent and Traden1ark OfHce’s motion for a 50~day
extension of time, until September 24, 2010, to file his
brief
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated

1N ms Mos'rAFAzA_oEH 2
FOR THE CoUR'r
AUG " 2 20 10 /s/ Jan Horbaly
Date J an Horbaly
' Clerk
cc: Steve D. Beyer, Esq.
Raymond T. Chen, Esq.
s21 us  F
§§ t¢'1‘étt’rF°“
me 02 2010
JANO|'|lgl§EA|.Y